                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 1 of 17 Page ID #:6234




                                                            1   AKERMAN LLP
                                                                MICHAEL L. GALLION (SBN 189128)
                                                            2   DAVID VAN PELT (SBN 163690)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: michael.gallion@akerman.com
                                                            5   Email: david.vanpelt@akerman.com
                                                            6   COLIN L. BARNACLE (admitted pro hac vice)
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                            7   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                            8   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
                                                            9   Email: colin.barnacle@akerman.com
                                                                Email: adrienne.scheffey@akerman.com
                                                           10
                                                                Attorneys for Defendant
                                                           11   THE GEO GROUP, INC.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                      UNITED STATES DISTRICT COURT
                                                           13
AKERMAN LLP




                                                                       CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           14
                                                           15   RAUL NOVOA, JAIME CAMPOS                    Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           16   RAMON MANCIA, individually and on           Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated
                                                           17
                                                                                Plaintiff,                  DEFENDANT THE GEO GROUP,
                                                           18                                               INC.’S EX PARTE APPLICATION
                                                                      vs.                                   TO EXTEND EXPERT REBUTTAL
                                                           19                                               DEADLINE, DISCOVERY CUTOFF,
                                                                THE GEO GROUP, INC.,                        DEADLINE TO FILE SUMMARY
                                                           20                                               JUDGMENT MOTIONS, AND NON-
                                                                                Defendant.                  DISCOVERY MOTION CUTOFF
                                                           21
                                                                THE GEO GROUP, INC.,
                                                           22
                                                                                Counter-Claimant,          TAC Filed:         September 16, 2019
                                                           23         vs.                                  SAC Filed:         December 24, 2018
                                                           24                                              FAC Filed:         July 6, 2018
                                                                RAUL NOVOA, JAIME CAMPOS                   Complaint Filed:   December 19, 2017
                                                           25   FUENTES, ABDIAZIZ KARIM, and               Trial Date:        February 2, 2021
                                                                RAMON MANCIA, individually and on
                                                           26   behalf of all others similarly situated,
                                                           27                   Counter-Defendant.
                                                           28
                                                                                                                       Case No. 5:17-cv-02514-JGB-SHKx
                                                                     DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 2 of 17 Page ID #:6235




                                                            1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                                                            2         PLEASE TAKE NOTICE that Defendant The GEO Group, Inc. (“GEO”), by
                                                            3   and through the undersigned counsel, hereby respectfully move this Court ex parte for
                                                            4   an order granting its application to extend the expert rebuttal deadline, discovery
                                                            5   cutoff, deadline to file summary judgment motions, and non-discovery motion cutoff.
                                                            6         GEO seeks ex parte relief due to (1) the timing of Plaintiffs’ filing of their
                                                            7   Motion to Approve Class Notice, which proposes a notice completion plan after the
                                                            8   deadline to file dispositive motions in this case—running afoul of the one-way
                                                            9   intervention rule and prejudicing GEO; (2) Plaintiffs’ recent service of twelve
                                                           10   additional requests for production of documents calling for voluminous documents in
                                                           11   addition to the myriad of outstanding discovery requests noted above; (3) the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   unprecedented circumstances caused by COVID-19, including impeding GEO’s
                LOS ANGELES, CALIFORNIA 90071




                                                           13   efforts to comply with the fast approaching deadlines; and (4) Plaintiffs’
AKERMAN LLP




                                                           14   unwillingness to agree to a brief short continuance.
                                                           15         This Motion will be based upon this Notice, the attached Memorandum of
                                                           16   Points and Authorities, Declaration of Alicia Hou, and the pleadings and records on
                                                           17   file in the above-entitled action.
                                                           18         This application is made following the conference of counsel Pursuant to L.R.
                                                           19   7-19.1. It is GEO's understanding Plaintiffs oppose this application.
                                                           20   Dated: August 21, 2020                       AKERMAN LLP
                                                           21
                                                           22                                                By:   /s/ David Van Pelt
                                                           23                                                      Michael L. Gallion
                                                                                                                   David Van Pelt
                                                           24                                                      Colin L. Barnacle
                                                                                                                   Adrienne Scheffey
                                                           25
                                                           26                                                      Attorneys for Defendant
                                                                                                                   THE GEO GROUP, INC.
                                                           27
                                                           28
                                                                                                        1               Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFFDEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 3 of 17 Page ID #:6236




                                                            1                                          TABLE OF CONTENTS
                                                            2                                                                                                                    Page
                                                            3   I.     INTRODUCTION. ................................................................................................. 1
                                                                II.    RELEVANT PROCEDURAL BACKGROUND. ................................................. 3
                                                            4
                                                                       A.      Events Affecting Discovery Cutoff.............................................................. 3
                                                            5
                                                                               1.       Outstanding Discovery. ..................................................................... 3
                                                            6
                                                                               2.       Document Production and Written Discovery................................... 4
                                                            7
                                                                               3.       Expert Rebuttal Deadline. .................................................................. 6
                                                            8          B.      Events Affecting the November 30 Motion Cutoff and Summary
                                                            9                  Judgment Deadline. ...................................................................................... 6
                                                           10          C.      Plaintiffs’ Refusal to Agree to a Reasonable Extension. ............................. 7
                                                           11   III.   LEGAL STANDARD. ........................................................................................... 7
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                IV.    LEGAL ARGUMENT. .......................................................................................... 8
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                       A.      Plaintiffs’ Delay in Filing Their Motion to Approve Class Notice
                                                           13
AKERMAN LLP




                                                                               Necessitates a Continuance of the Dispositive Motion Cutoff under
                                                           14                  the One-Way Intervention Rule. .................................................................. 8
                                                           15          B.      Plaintiffs’ Discovery Tactics Require a Continuance of the
                                                                               Discovery Cutoff. ....................................................................................... 11
                                                           16
                                                                       C.      COVID-10 Related Concerns. ................................................................... 12
                                                           17
                                                                V.     CONCLUSION. ................................................................................................... 12
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                          i              Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 4 of 17 Page ID #:6237




                                                            1                                              TABLE OF AUTHORITIES
                                                            2
                                                                                                                                                                                            Page(s)
                                                            3
                                                                Cases
                                                            4
                                                            5   Brown v. Colegio de Abogados de Puerto Rico,
                                                                   613 F.3d 44 (1st Cir. 2010)........................................................................................ 8
                                                            6
                                                                Darrington v. Assessment Recovery of Wash., LLC,
                                                            7     No. C13-0286-JCC, 2014 WL 3858363 (W.D. Wash. Aug. 5, 2014) ...................... 8
                                                            8
                                                                Faber v. Ciox Health, LLC,
                                                            9     944 F.3d 593 (6th Cir. 2019) ................................................................................... 10
                                                           10   Horne v. Wells Fargo Bank, N.A.,
                                                           11     969 F. Supp. 2d 1203 (C.D. Cal. 2013) ..................................................................... 7
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                McCurley v. Royal Seas Cruises, Inc.,
                                                           13     No. 17-CV-00986-BASAGS, 2019 WL 3817970 (S.D. Cal. Aug. 14,
AKERMAN LLP




                                                                  2019) .......................................................................................................................... 9
                                                           14
                                                                Mission Power Engineering Co. v Continental Cas.,
                                                           15
                                                                  883 F. Supp. 488 (C.D. Cal. 1995) ............................................................................ 7
                                                           16
                                                                Schwarzschild v. Tse,
                                                           17      69 F.3d 293 (9th Cir. 1995) ............................................................................. 8, 9, 10
                                                           18
                                                                Villa v. San Francisco Forty-Niners, Ltd.,
                                                           19      104 F. Supp. 3d 1017 (N.D. Cal. 2015)..................................................................... 9
                                                           20   Rules
                                                           21
                                                                Rule 23 ............................................................................................................................ 9
                                                           22
                                                                Rule 23(b)(3)................................................................................................................. 10
                                                           23
                                                                Rule 23(c)(2) ................................................................................................................... 8
                                                           24
                                                           25   Rule 23(c)(2)(B).............................................................................................................. 8
                                                           26   Rule 23(C)(2)(B)(iv) ..................................................................................................... 10
                                                           27   Rule 26(a)(2)(D)(ii) ........................................................................................................ 6
                                                           28
                                                                Rule 30(b)(6)................................................................................................................... 4
                                                                                                          ii              Case No. 5:17-cv-02514-JGB-SHKx
                                                                        DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 5 of 17 Page ID #:6238




                                                            1                  MEMORANDUM OF POINTS AND AUTHORITIES
                                                            2   I.     INTRODUCTION.
                                                            3          This case involves a nationwide class action involving immigrant detainees,
                                                            4   alleging failure to pay wages and violation of human trafficking statutes across
                                                            5   multiple jurisdictions. Recent events in the case have made a modest continuance of
                                                            6   certain deadlines in the case not only advisable, but imperative.
                                                            7          Following class certification in late 2019, GEO appealed the Court's ruling to
                                                            8   the Ninth Circuit. The parties agreed to stay nationwide class discovery for two
                                                            9   months from January 8, 2020, in lieu of a stay of the entire action. ECF Nos. 244 and
                                                           10   247.    Then, in an event that no one could anticipate, the COVID-19 pandemic
                                                           11   impacted not only the practice of law, but everyday life throughout the nation. The
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   effect upon GEO was particularly stark. GEO’s operations involve, in significant part,
                LOS ANGELES, CALIFORNIA 90071




                                                           13   caring for those detained by ICE and other governmental bodies across the country.
AKERMAN LLP




                                                           14   Thus, by April, GEO was inundated by urgent matters, including the Temporary
                                                           15   Restraining Order Application (“TRO”) filed in the instant case. ECF 252. At the
                                                           16   same time, attorneys and courts were working to quickly adapt to the remote practice
                                                           17   of law, including finding alternatives to in-person depositions and hearings.
                                                           18          Following the denial of Plaintiffs’ TRO, in late May, Plaintiffs’ motion to
                                                           19   compel was granted in part, with instructions from the Honorable Magistrate Judge
                                                           20   Kewalramani to confer about search terms. The parties diligently did so and reached a
                                                           21   final agreement early this month. As part of the parties’ agreement, GEO agreed to
                                                           22   review a significant number of documents. Since that time, discovery has amplified in
                                                           23   this case: Plaintiffs served their First Sets of Interrogatories and Requests for
                                                           24   Admissions, including over 50 Requests for Admission; two additional sets of
                                                           25   requests for production (totaling twelve new requests); conducted two 30(b)(6)
                                                           26   depositions with an additional designee’s deposition pending; and have noticed their
                                                           27   intent to conduct at least four additional depositions. Additionally, expert discovery
                                                           28   remains outstanding. In addition to the newly propounded discovery, GEO is still
                                                                                                         1               Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 6 of 17 Page ID #:6239




                                                            1   reviewing tens of thousands of documents related to Plaintiffs’ prior requests. While
                                                            2   GEO continues to produce these documents on a rolling basis, it must also present a
                                                            3   number of the documents to ICE for review before production. In addition, Plaintiffs
                                                            4   waited until July – more than nine months after class certification -- to seek class
                                                            5   notice, rendering it impossible for GEO to file a motion for summary judgement that
                                                            6   could legally bind the entire class.
                                                            7         Despite the above, Plaintiffs refuse to agree to a short continuance of the
                                                            8   discovery deadline and related dates. No reason exists to shortchange due process,
                                                            9   particularly in the midst of an unprecedented pandemic in response to which this
                                                           10   Court has indefinitely postponed jury trials. (See August 6, 2020 General Order 20-09
                                                           11   “no jury trials will be conducted in civil cases” until further notice.) Indeed, because
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   GEO believes the current trial date can be preserved (contingent upon COVID-19’s
                LOS ANGELES, CALIFORNIA 90071




                                                           13   containment), Plaintiffs cannot show any possible prejudice by the relief sought
AKERMAN LLP




                                                           14   herein.
                                                           15         With the volume of discovery and other deadlines that remain outstanding, the
                                                           16   September 14, 2020 discovery cutoff is no longer tenable. Accordingly, good cause
                                                           17   exists to support the extension of the discovery cutoff deadline and the dispositive
                                                           18   motions deadline. Accordingly, GEO respectfully requests that this Court grant the
                                                           19   modest extensions requested herein:
                                                                Event                         Current Date                     Proposed Date
                                                           20
                                                                Expert Disclosure (Initial)   Monday, August 17, 2020          No Change
                                                           21   Expert Disclosure (Rebuttal) Monday, August 31, 2020           Wednesday, September
                                                                                                                               30, 2020
                                                           22   All Discovery Cutoff            Monday, September 14,          Friday, October 30,
                                                                (including hearing discovery    2020                           2020
                                                           23   motions)
                                                                Last Date to Conduct            Monday, October 12, 2020       Friday, November 6,
                                                           24   Settlement Conference                                          2020
                                                                Last Date to File Summary       Wednesday October 4, 2020      Friday, November 6,
                                                           25   Judgment Motions                                               2020 (or the soonest
                                                                                                                               possible date following
                                                           26                                                                  the close of the notice
                                                                                                                               period).
                                                           27   Last Date to Hear Non-          Monday, November 30,           Friday, December 4,
                                                                Discovery Motions               2020                           2020
                                                           28   Final Pretrial Conference       Monday, January 4, 2021 at     No Change
                                                                and Hearings on Motions in      11:00 AM
                                                                                                        2               Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 7 of 17 Page ID #:6240



                                                                Limine
                                                            1   Trial Date                     Tuesday, February 2, 2021       No Change
                                                                                               at 9:00 AM
                                                            2
                                                            3
                                                                II.   RELEVANT PROCEDURAL BACKGROUND.
                                                            4
                                                                      A.      Events Affecting Discovery Cutoff.
                                                            5
                                                                              1.    Outstanding Discovery.
                                                            6
                                                                      As of the date of this filing, this case has significant outstanding discovery
                                                            7
                                                                remaining, including at least ten depositions, expert discovery, and the review of tens
                                                            8
                                                                of thousands of documents. The outstanding obligations are explained in more detail
                                                            9
                                                                as follows:
                                                           10
                                                                      1.      Document Production. There are tens of thousands of documents that
                                                           11
                                                                need to be reviewed and if responsive, produced in response to the numerous
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                discovery requests Plaintiffs propounded. (Declaration of Alicia Hou (Hou Decl.) ¶
                                                           13
AKERMAN LLP




                                                                4.) Those requests are discussed in more detail infra. On August 3, 2020 and August
                                                           14
                                                                4, 2020, Plaintiffs served twelve additional requests for production on GEO. (Hou
                                                           15
                                                                Decl. ¶ 7.) These requests remain outstanding. (Hou Decl. ¶¶ 6, 7.) Additionally,
                                                           16
                                                                Plaintiffs’ responses to GEO’s requests for production of documents remain
                                                           17
                                                                outstanding. (Hou Decl. ¶ 9)
                                                           18
                                                                      2.      Written Discovery. On the eve of the close of discovery, Plaintiffs have
                                                           19
                                                                served numerous written discovery requests. On July 15, 2020, Plaintiff Campos
                                                           20
                                                                served thirteen interrogatories and fifty-four requests for admission. Plaintiff Mancia
                                                           21
                                                                served four interrogatories and thirteen requests for admission on August 3, 2020.
                                                           22
                                                                (Hou Decl. ¶¶ 5, 6.)
                                                           23
                                                                      3.      Expert Discovery. Plaintiffs disclosed three separate experts on August
                                                           24
                                                                17, 2020, the rebuttal deadline is nine days from the date of this filing and it appears
                                                           25
                                                                GEO will need to subpoena additional documents from Plaintiffs’ experts to ensure it
                                                           26
                                                                has their full files. After receiving those files, the Parties need to schedule the
                                                           27
                                                                depositions of these three witnesses, in addition to GEO’s expert. Should either side
                                                           28
                                                                add additional witnesses for rebuttal on August 31, 2020, there will be insufficient
                                                                                                        3               Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 8 of 17 Page ID #:6241




                                                            1   time to subpoena their records and also schedule their depositions within the discovery
                                                            2   window. At a minimum, four depositions remain outstanding. (Hou Decl. ¶ 10.)
                                                            3          4.     Depositions. Without accounting for expert depositions, Plaintiffs have
                                                            4   noticed six other depositions that must be completed: (1) A continued Rule 30(b)(6)
                                                            5   deposition; (2) Two GEO fact witnesses; and (3) Two third party witnesses. One of
                                                            6   these depositions was noticed three days ago, on August 18, 2020, without any
                                                            7   conferral as to GEO or the witness’s availability. Moreover, on August 7, 2020,
                                                            8   Plaintiffs served amended initial disclosures listing additional witnesses that GEO
                                                            9   may need to depose. GEO also seeks to depose Plaintiff Fernando Munoz-Aguilera
                                                           10   who submitted a declaration in support of Plaintiffs’ motion for class certification, but
                                                           11   was never made available for a deposition. (Hou Decl. ¶¶ 11, 12.)
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12          5.     Discovery Motions and Hearings. Additionally, Magistrate Kewalramani
                LOS ANGELES, CALIFORNIA 90071




                                                           13   has ordered the parties to be in “substantial compliance” with their discovery
AKERMAN LLP




                                                           14   obligations by September 7, 2020 – a week before the discovery cutoff.1 Whether
                                                           15   intentional or not, Plaintiffs’ near daily e-mails threatening to seek Magistrate
                                                           16   Kewalramani’s intervention (some prior to conferring in good faith with GEO’s
                                                           17   counsel), in addition to the discovery conferences themselves, have taken the majority
                                                           18   of GEO’s focus and energy, negatively impacting GEO’s ability to meet its September
                                                           19   7 deadline. These additional discovery conferences and conferrals have resulted in
                                                           20   significant changes to the scope of GEO’s production obligations. (Hou Decl. ¶ ¶ 13-
                                                           21   15.)
                                                           22                 2.     Document Production and Written Discovery.
                                                           23          On May 22, 2020, Magistrate Judge Kewalramani issued an order granting in
                                                           24   part and denying in part Plaintiffs’ Second Motion to Compel. ECF 274. The
                                                           25   discovery order required the parties to meet and confer on several of Plaintiffs’
                                                           26   requests for production contained within their First and Second Requests for
                                                           27
                                                           28   1
                                                                  It is GEO's understanding that GEO's "substantial compliance" obligations deal solely with the
                                                                First and Second Sets of Production.
                                                                                                              4                   Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                             Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 9 of 17 Page ID #:6242




                                                            1   Production to GEO. (Id.) In a good faith effort from both sides, the parties underwent
                                                            2   numerous conferrals and avoided the need for further intervention by Magistrate
                                                            3   Judge Kewalaramani. Despite their best efforts, the Parties did not reach final
                                                            4   resolution until earlier this month, effectively requiring GEO to both complete the
                                                            5   additional discovery obligations that have arisen this month, while also reviewing tens
                                                            6   of thousands of potentially responsive documents prior to the September 14 discovery
                                                            7   cutoff. (Hou Decl. ¶ 16.)
                                                            8            On August 7, Magistrate Kewalramani ordered GEO to provide a date by which
                                                            9   it can be in “substantial compliance” as to the first 38 RFPs. ECF 290. GEO proposed
                                                           10   September 7 as the date it would endeavor to be in “substantial compliance.” (Hou
                                                           11   Decl. ¶ 13.) While GEO intends to comply with this date2, Plaintiffs’ own conduct
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   have greatly thwarted, and continue to thwart, GEO’s progress. To be sure, despite
                LOS ANGELES, CALIFORNIA 90071




                                                           13   these tactics, GEO continues to produce documents related to Plaintiffs’ discovery
AKERMAN LLP




                                                           14   responses on a rolling basis, following ICE’s review.
                                                           15            Moreover, just two weeks ago, on August 3 and 4, Plaintiffs propounded twelve
                                                           16   additional RFPs, seeking documents from GEO’s facilities nationwide. (Hou Decl.
                                                           17   ¶ 7.) Many of these requests seek documents that are maintained at twelve of GEO’s
                                                           18   facilities which will require GEO to coordinate with each facility to obtain the
                                                           19   requested records. (Hou Decl. ¶ 8.) The requests are also overbroad on their face and
                                                           20   will require significant conferral. Without narrowing, the requests seek hundreds of
                                                           21   thousands of pages of documents. For example, request number 39 seeks all
                                                           22   documents produced by GEO in two other pending class actions, including Menocal
                                                           23   v. The GEO Group, which GEO has been litigating for six years and in which
                                                           24   discovery closed on August 14, 2020. (Hou Decl. ¶ 7.) Notably, the time periods and
                                                           25   scope for these two class actions were explicitly excluded from the class certification
                                                           26   in this action.
                                                           27
                                                           28
                                                                2
                                                                    GEO has more than tripled the number of attorneys staffed on the document review project.
                                                                                                                   5                   Case No. 5:17-cv-02514-JGB-SHKx
                                                                         DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 10 of 17 Page ID
                                                                                             #:6243



                                                            1         Indeed, Plaintiffs themselves have expressed concern about the discovery
                                                            2   deadlines, despite refusing the reasonable request for an extension. Just this week, on
                                                            3   Tuesday, August 18, 2020, Plaintiffs’ counsel wrote to Magistrate Judge Kewlaramani
                                                            4   that they are concerned that given the short timeline, they are going to be unable to
                                                            5   review all documents produced after the September 7, 2020 substantial compliance
                                                            6   deadline with sufficient time to identify deficiencies therein, initial conferrals required
                                                            7   under the local rules, and comply with the current deadline for discovery deadlines.
                                                            8   (Hou Decl. ¶ 17.)
                                                            9         Finally, on August 20, 2020, Plaintiffs appeared before Magistrate
                                                           10   Kewalramani to resolve a discovery dispute concerning the third party deposition of
                                                           11   the individual Jessie Flores during which Plaintiffs raised for the first time new
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   allegations and legal claims which (in Plaintiffs view) would significantly expand the
                LOS ANGELES, CALIFORNIA 90071




                                                           13   scope of this litigation and GEO’s potential liability, without providing adequate
AKERMAN LLP




                                                           14   notice to GEO such that it could investigate the claims and raise defenses as
                                                           15   necessary. (Hou Decl. ¶ 18.)
                                                           16                3.     Expert Rebuttal Deadline.
                                                           17         Under the operative scheduling order, each party to the action was given only
                                                           18   fourteen days to complete rebuttal expert designation and produce written statements
                                                           19   containing every opinion and its basis that each rebuttal expert intends to provide at
                                                           20   trial, which is sixteen days less than the time allotted under Rule 26(a)(2)(D)(ii).
                                                           21         B.     Events Affecting the November 30 Motion Cutoff and Summary
                                                           22                Judgment Deadline.
                                                           23         On November 26, 2019, the Court issued its order certifying the classes. ECF
                                                           24   223. Plaintiffs waited nine months before filing their Motion to Approve Class Notice
                                                           25   Plan on August 4, 2020. ECF 284. Within their Motion, Plaintiffs propose an opt-out
                                                           26   deadline of “75 calendar days from campaign launch.” (Id. at 10.) The hearing on
                                                           27   Plaintiffs’ Motion to Approve Class Notice Plan is not until September 14, 2020,
                                                           28   meaning the opt-out deadline could extend well into November 2020.
                                                                                                        6               Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 11 of 17 Page ID
                                                                                             #:6244



                                                            1          C.     Plaintiffs’ Refusal to Agree to a Reasonable Extension.
                                                            2          On July 27, 2020 during the conferral call on Plaintiffs’ Motion to Approve
                                                            3   Class Notice Plan, GEO’s counsel raised the issue of Plaintiffs’ late filing and
                                                            4   proposed the parties stipulate to a trial continuance. (Hou Decl. ¶ 19.) Plaintiffs’
                                                            5   counsel firmly advised they would not agree to continue any dates. (Id.)
                                                            6          On August 14, 2020, during a discovery hearing before Magistrate
                                                            7   Kewalramani, Plaintiffs again expressed firmly they would not agree to continue any
                                                            8   deadlines. (Hou Decl. ¶ 20.)
                                                            9          On August 21, 2020, when conferring with counsel about continuing the dates
                                                           10   that are subject of this application so as to obviate the need for this ex parte
                                                           11   application, Plaintiffs’ counsel again reiterated that they will not agree to any
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   continuance of any deadline in this case. (Hou Decl. ¶ 21.)
                LOS ANGELES, CALIFORNIA 90071




                                                           13   III.   LEGAL STANDARD.
AKERMAN LLP




                                                           14          The court is permitted to grant ex parte relief upon a showing of “good
                                                           15   cause.” Mission Power Engineering Co. v Continental Cas., 883 F. Supp. 488, 492
                                                           16   (C.D. Cal. 1995). Further, an ex parte application is “justified only when (1) there is a
                                                           17   threat of immediate or irreparable injury; (2) there is danger that notice to the other
                                                           18   party may result in the destruction of evidence or the party’s flight; or (3) the party
                                                           19   seeks a routine procedural order that cannot be obtained through a regularly noticed
                                                           20   motion (i.e., to file an overlong brief or shorten the time within which a motion may
                                                           21   be brought).” Horne v. Wells Fargo Bank, N.A., 969 F. Supp. 2d 1203, 1205 (C.D.
                                                           22   Cal. 2013).
                                                           23          Courts utilize a sliding scale to measure the threat of prejudice. “If the
                                                           24   threatened prejudice would not be severe, then it must be apparent that the underlying
                                                           25   motion has a high likelihood of success on the merits. If drastic harm is threatened,
                                                           26   then it is sufficient to show that there are close issues that justify the court’s review
                                                           27   before the party suffers the harm.” Mission Power, 883 F. Supp. at 492.
                                                           28
                                                                                                         7               Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 12 of 17 Page ID
                                                                                             #:6245



                                                            1         Here, good cause exist. Drastic harm will come to GEO if this Court does not
                                                            2   grant GEO’s ex parte application as the trial and the pre-trial deadlines quickly
                                                            3   approach—particularly the discovery cutoff and the dispositive motion cutoff,
                                                            4   continuances of which are needed because of the incredibly short window for
                                                            5   nationwide discovery on such a large class action—a timetable which was further
                                                            6   truncated by the unexpected events related to COVID-19.
                                                            7   IV.   LEGAL ARGUMENT.
                                                            8         GEO will suffer irreparable harm if the Court denies this application.
                                                            9         A.     Plaintiffs’ Delay in Filing Their Motion to Approve Class Notice
                                                           10                Necessitates a Continuance of the Dispositive Motion Cutoff under
                                                           11                the One-Way Intervention Rule.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12         Because of Plaintiffs’ delay in filing their Motion to Approve Class Notice
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Plan, GEO would be forced to file a dispositive motion prior to the expiration of
AKERMAN LLP




                                                           14   Plaintiff’s proposed opt-out period in order to comply with the current deadlines in
                                                           15   this case. The earliest date on which the opt-out period could end is October 29,
                                                           16   2020—15 days before the summary judgment filing deadline. Practically speaking,
                                                           17   this means any judgment GEO could obtain against Plaintiffs would be binding only
                                                           18   against the named plaintiffs. This also means prospective class members will be
                                                           19   allowed to evaluate the strength of GEO’s key legal positions prior to deciding
                                                           20   whether they would like to be included in the class. This would be unduly prejudicial
                                                           21   to GEO.
                                                           22         “The purpose of Rule 23(c)(2) is to ensure that the plaintiff class receives notice
                                                           23   of the action well before the merits of the case are adjudicated.” Schwarzschild v. Tse,
                                                           24   69 F.3d 293, 295 (9th Cir. 1995) (emphasis added); see also Darrington v. Assessment
                                                           25   Recovery of Wash., LLC, No. C13-0286-JCC, 2014 WL 3858363, at *3 (W.D. Wash.
                                                           26   Aug. 5, 2014). “[T]he notice requirement for 23(b)(3) class actions is rooted in due
                                                           27   process and clearly mandatory under Rule 23(c)(2)(B)”, Brown v. Colegio de
                                                           28   Abogados de Puerto Rico, 613 F.3d 44, 51 (1st Cir. 2010) (citing Eisen v. Carlisle &
                                                                                                        8               Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 13 of 17 Page ID
                                                                                             #:6246



                                                            1   Jacquelin, 417 U.S. 156, 176 (1974). “Ultimately, class notice should be completed
                                                            2   before dispositive motions are decided.” McCurley v. Royal Seas Cruises, Inc., No.
                                                            3   17-CV-00986-BASAGS, 2019 WL 3817970, at *4 (S.D. Cal. Aug. 14, 2019). As the
                                                            4   Ninth Circuit has explained, when Rule 23 was drafted:
                                                            5              [m]any commentators objected that one-way intervention had the
                                                            6              effect of giving collateral estoppel effect to the judgment of
                                                                           liability in a case where the estoppel was not mutual. This was
                                                            7              thought to be unfair to the defendant. To meet the point that one-
                                                            8              way intervention was unfair to the defendant, the Advisory
                                                                           Committee on the Federal Rules concluded that class members
                                                            9              should be brought in prior to the determination of defendant’s
                                                           10              liability, thus making the estoppel mutual.
                                                           11   Schwarzschild, 69 F.3d at 295 (quoting Katz v. Carte Blanche Corp., 496 F.2d 747,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                                759 (3d Cir. 1974)); see also Advisory Committee Notes to 1966 Amendments to
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13   Rule 23 (“Under . . . subdivision (c)(3), one-way intervention is excluded”). “The
AKERMAN LLP




                                                           14   doctrine is ‘one-way’ because a plaintiff would not be bound by a decision that favors
                                                           15   the defendant but could decide to benefit from a decision favoring the class. After
                                                           16   amendment, the rule no longer left defendants vulnerable, as at least one court has
                                                           17   vividly analogized to ‘being pecked to death by ducks.’” Villa v. San Francisco Forty-
                                                           18   Niners, Ltd., 104 F. Supp. 3d 1017, 1021 (N.D. Cal. 2015) (citations omitted).
                                                           19   Without the one-way intervention doctrine, “one plaintiff could sue and lose; another
                                                           20   could sue and lose; and another and another until one finally prevailed; then everyone
                                                           21   else would ride on that single success.” Id. Accordingly, the rule stands for the
                                                           22   proposition that “a decision rendered by the district court before a class has been
                                                           23   properly certified and notified is not binding upon anyone but the named plaintiffs.”
                                                           24   Schwarzschild, 69 F.3d at 297 n.5.
                                                           25         However, this rule is not absolute. Where a defendant moves for and obtains
                                                           26   summary judgment before the class has been properly notified, the defendant waives
                                                           27   the right to have notice sent to the class and the decision binds only the named
                                                           28   plaintiffs. Id. This is because where a defendant moves before class notice is

                                                                                                       9               Case No. 5:17-cv-02514-JGB-SHKx
                                                                     DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 14 of 17 Page ID
                                                                                             #:6247



                                                            1   complete, the defendant assumes the risk that a judgment will not have the effect of
                                                            2   res judicata on the absent class members. Id. “And Rule 23(b)(3) class certification
                                                            3   cannot bind a class without providing adequate notice as required by the Due Process
                                                            4   Clause.” Faber v. Ciox Health, LLC, 944 F.3d 593, 603 (6th Cir. 2019). Furthermore,
                                                            5   “class certification remains functionally incomplete until class members receive
                                                            6   notice.” Id. Where a class is certified and summary judgment is later granted, but
                                                            7   notice has not been sent out, there is little chance that notice could be effective. Id.
                                                            8   “Rule 23(C)(2)(B)(iv) requires that the notice inform class members that they “may
                                                            9   enter an appearance through an attorney if [they] . . . so desire [] . . . that Rule is
                                                           10   largely pointless if a district court grants summary judgment before notifying the
                                                           11   class.” Id. at 604.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12          Here, notice has not been sent. Therefore, GEO is left with two equally
                LOS ANGELES, CALIFORNIA 90071




                                                           13   unappealing choices—either brief summary judgment before notice is complete or
AKERMAN LLP




                                                           14   forego filing summary judgment altogether. This places the parties squarely within the
                                                           15   Faber circumstances. This delay was avoidable. The Ninth Circuit declined GEO’s
                                                           16   request for 26(f) review on January 22, 2020. Yet, Plaintiffs did not file their motion
                                                           17   to approve class notice until August 4, 2020, with a hearing set for September 14,
                                                           18   2020. ECF 284. The proposed opt-out deadline is not until 75-days following the
                                                           19   “campaign launch." ECF 284 at p. 10. Assuming the Court approves Plaintiffs’
                                                           20   Notice Plan, and assuming Plaintiffs launch their Notice Plan on the day of the
                                                           21   hearing (which is highly improbable), the earliest possible opt-out deadline would be
                                                           22   October 29, 2020. Yet, the deadline for parties to file a motion for summary judgment
                                                           23   is fifteen days before that, on October 14. Plaintiffs’ inexplicable delay now poses a
                                                           24   serious threat of irreparable injury to GEO.
                                                           25   ///
                                                           26   ///
                                                           27   ///
                                                           28   ///
                                                                                                        10              Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 15 of 17 Page ID
                                                                                             #:6248



                                                            1         B.     Plaintiffs’ Discovery Tactics Require a Continuance of the Discovery
                                                            2                Cutoff.
                                                            3         The discovery cutoff is currently set for September 14, 2020, with a “substantial
                                                            4   compliance” deadline of September 7, 2020. (ECF 247 & Hou Decl. ¶ 13.) Plaintiffs
                                                            5   continue to thwart GEO’s ability to comply with these deadlines with numerous
                                                            6   demands for conferral and near-weekly threats to seek Court intervention for
                                                            7   immaterial or already-resolved issues. Additionally, Plaintiffs have continued to serve
                                                            8   additional discovery requests, demand depositions without any conferral as to
                                                            9   appropriate dates, and notice depositions of third parties (again without conferral).
                                                           10   (Hou Decl. ¶¶ 5-7, 11.) While seeking conferrals and court intervention on material
                                                           11   issues is understandable and in fact required, the conferral record demonstrates
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Plaintiffs have tried to revive at least five already-resolved issues and there is no
                LOS ANGELES, CALIFORNIA 90071




                                                           13   indication they will stop. (Hou Decl. ¶ 14.)
AKERMAN LLP




                                                           14         To the contrary.     Between July 23, 2020 and August 20, 2020, Plaintiffs
                                                           15   presented no less than nineteen discrete discovery issues—many of which were
                                                           16   revivals of resolved disputes—to GEO’s counsel demanding immediate attention
                                                           17   otherwise they would bring the issue before Magistrate Judge Kewalramani, often by
                                                           18   close of business the same day. (Hou Decl. ¶ 14.)
                                                           19         Indeed, despite good faith conferrals, a significant number of outstanding
                                                           20   conferrals mandated by Magistrate Judge Kewalaramani were not finalized until
                                                           21   earlier this month. (Hou Decl. ¶ 16.) These conferrals resulted in an agreement that in
                                                           22   addition to other outstanding requests, GEO would review thousands of documents
                                                           23   before the September 14, 2020 cutoff. Moreover, just two weeks ago, on August 3,
                                                           24   2020 and August 4, 2020, Plaintiffs propounded twelve additional RFPs. As described
                                                           25   above, request number 39 alone seeks all documents produced by GEO in two other
                                                           26   pending class actions, including Menocal v. The GEO Group, which GEO has been
                                                           27   litigating for six years. (Hou Decl. ¶ 7.)
                                                           28
                                                                                                        11              Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 16 of 17 Page ID
                                                                                             #:6249



                                                            1         Finally, on August 20, 2020, Plaintiffs appeared before Magistrate
                                                            2   Kewalramani to resolve a discovery dispute concerning the deposition of Jessie Flores
                                                            3   during which Plaintiffs raised, for the first time, new allegations and legal claims
                                                            4   which would further expand the scope of this litigation. (Hou Decl. ¶ 18.)
                                                            5         C.     COVID-10 Related Concerns.
                                                            6         In addition to the above, while everyone has been impacted by COVID-19,
                                                            7   GEO’s has suffered a disproportionate impact due to its unique business. GEO has
                                                            8   faced unprecedented litigation nationwide, including at least two TROs in front of this
                                                            9   very Court. Additionally, because the safety and security of detainees is paramount,
                                                           10   GEO’s ICE facilities limited ingress and egress to third parties, as well as
                                                           11   implemented new schedules. These limitations have the effect of reducing GEO’s
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   ability to respond to certain document requests, as employees are not always instantly
                LOS ANGELES, CALIFORNIA 90071




                                                           13   available to GEO’s counsel. (Hou Decl. ¶ 8.)
AKERMAN LLP




                                                           14         Further, GEO’s corporate campus in Florida is operating on reduced schedules
                                                           15   and much of its corporate staff’s attention has been devoted to addressing COVID-19
                                                           16   related issues across GEO’s nationwide facility network. This has impeded GEO’s
                                                           17   ability to meet its current discovery obligations, particularly in light of the shortened
                                                           18   time frames governing this action. Even in normal circumstances, the effort required
                                                           19   to complete discovery in a nationwide class action would be extensive and difficult to
                                                           20   accomplish in a mere six months. See ECF Nos. 244 and 247. During the global
                                                           21   COVID-19 pandemic, however, the challenge is extraordinary and severely impacted
                                                           22   by GEO’s closed campus and primary goal of implementing health safety measures
                                                           23   across its facilities nationwide.
                                                           24   V.    CONCLUSION.
                                                           25         GEO seeks ex parte relief for the foregoing reasons, including (1) Plaintiffs’
                                                           26   late filing of their Motion to Approve Class Notice which proposes a notice
                                                           27   completion plan after the deadline to file dispositive motions in this case—thus
                                                           28   running afoul of the one-way intervention rule; (2) Plaintiffs’ recent service of twelve
                                                                                                        12              Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
                                                            Case 5:17-cv-02514-JGB-SHK Document 300 Filed 08/21/20 Page 17 of 17 Page ID
                                                                                             #:6250



                                                            1   additional requests for production of documents calling for voluminous documents in
                                                            2   addition to the myriad of outstanding discovery requests noted above; (3) the
                                                            3   unprecedented circumstances caused by COVID-19 including impeding GEO’s efforts
                                                            4   to comply with the fast approaching deadlines; and (4) Plaintiffs’ unwillingness to
                                                            5   stipulate to a short continuance.
                                                            6           GEO respectfully requests this Court reset the impending deadlines as follows:
                                                            7   Event                               Current Date                 Proposed Date
                                                            8   Expert Disclosure (Initial)         Monday, August 17, 2020      No Change
                                                            9   Expert Disclosure (Rebuttal)        Monday, August 31, 2020      Wednesday, September
                                                                                                                                 30, 2020
                                                           10
                                                                All Discovery Cutoff                Monday, September 14,        Friday, October 30,
                                                           11   (including hearing discovery        2020                         2020
                                                                motions)
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                Last Date to Conduct                Monday, October 12, 2020     Friday, November 6,
                                                           13   Settlement Conference                                            2020
AKERMAN LLP




                                                           14   Last Date to File Summary           Wednesday October 4, 2020 Friday, November 6,
                                                                Judgment Motions                                              2020 (or the soonest
                                                           15                                                                 possible date following
                                                                                                                              the close of the notice
                                                           16                                                                 period).
                                                           17   Last Date to Hear Non-              Monday, November 30,         Friday, December 4,
                                                                Discovery Motions                   2020                         2020
                                                           18
                                                                Final Pretrial Conference and       Monday, January 4, 2021 at   No Change
                                                           19   Hearings on Motions in              11:00 AM
                                                                Limine
                                                           20
                                                                Trial Date                          Tuesday, February 2, 2021    No Change
                                                           21                                       at 9:00 AM
                                                           22           GEO respectfully requests the Court grant this ex parte application.
                                                           23   Dated: August 21, 2020                         AKERMAN LLP
                                                           24                                                  By:   /s/ David Van Pelt
                                                           25                                                        Michael L. Gallion
                                                                                                                     David Van Pelt
                                                           26                                                        Colin L. Barnacle
                                                                                                                     Adrienne Scheffey
                                                           27                                                        Attorneys for Defendant
                                                                                                                     THE GEO GROUP, INC.
                                                           28
                                                                                                        13              Case No. 5:17-cv-02514-JGB-SHKx
                                                                      DEFENDANT'S EX PARTE APPLICATION TO EXTEND DISCOVERY CUT OFF DEADLINE
